    Case 2:16-cr-00037-WJM Document 54 Filed 12/06/19 Page 1 of 1 PageID: 66


                           UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY
                                       OFFICE OF THE CLERK                        CAMDEN OFFICE
                                  M. L. KING JR. FEDERAL BLDG. & US. COURTHOUSE   ONE JOHN F. GERRY PLAZA
                                              50WALNUTSTREET. PO. BOX419          FOURTH &COOPER STREETS
                                                   NEWARK, NJ 07101-0419          CAMDEN. NJ08!01
                                                   (973) 645-3730
                                                                                  TRENTON OFFICE
                                                                                  402 EAST STATE STREET
   William T. Walsh                                                               ROOM2020
        Clm                                                                       TRENTON,N

                                                                                  REPLY rn NEWARK
                                                     December 03, 2019




United States District Court
Eastern District of Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street
Philadelphia, PA 19106


                      Re: USA v. MICHAEL SABADOS
                      Our Docket No.: 2:16-cr-00037-WJM-1
                      Your Case No: 19-Cr-680


Dear Clerk:

       A Transfer of Jurisdiction Order (Prob 22 Form) has been filed with this District in the
above-captioned case. This District considers the electronic record to be the original pursuant to
Federal Rules of Criminal Procedure 49(d), Local Civil Rule 5.2 and paragraph 7 of the Court's
Electronic Case Filing Policies and Procedures.

       The original records of this Court can be obtained by accessing CM/ECF through PACER.
Kindly acknowledge receipt on the duplicate of this letter, which is provided for your convenience.

                                                   Sincerely,

                                                    WILLIAM T. WALSH, Clerk




RECEIPT ACKNOWLEDGED BY: _S/Kevin Eibel

_________ _ DATE: _12/6/19______

_
